                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 1 of 28 Page ID #:574



                   1    Kevin T. Barnes, Esq. (#138477)
                        Gregg Lander, Esq. (#194018)
                   2    LAW OFFICES OF KEVIN T. BARNES
                        1635 Pontius Avenue, Second Floor
                   3    Los Angeles, CA 90025-3361
                        Tel.: (323) 549-9100 / Fax: (323) 549-0101
                   4    Email: Barnes@kbarnes.com
                   5    Raphael A. Katri, Esq. (#221941)
                        LAW OFFICES OF RAPHAEL A. KATRI
                   6    8549 Wilshire Boulevard, Suite 200
                        Beverly Hills, CA 90211-3104
                   7    Tel.: (310) 940-2034 / Fax: (310) 733-5644
                        Email: RKatri@socallaborlawyers.com
                   8
                        Attorneys for Plaintiff TAI HANG, on
                   9    behalf of himself and all others similarly situated
                10      Additional Counsel on Next Page
                11                            UNITED STATES DISTRICT COURT
                12                           CENTRAL DISTRICT OF CALIFORNIA
                13       TAI HANG and ROBERT                   )   CLASS ACTION
                         CANALES, on behalf of                 )
                14       themselves and all others similarly   )   Case No.: 5:21-cv-00287-JWH-KK
                         situated,                             )
                15                                             )   PLAINTIFFS’ OPPOSITION TO
                               Plaintiffs,                     )   DEFENDANT’S MOTION TO
                16                                             )   DISMISS THIRD AMENDED
                               v.                              )   COMPLAINT
                17                                             )
                         OLD DOMINION FREIGHT                  )   Honorable John W. Holcomb
                18       LINE, INC., a Virginia                )   Courtroom 2
                         corporation; and DOES 1 to 100,       )
                19       inclusive,                            )   Hearing: October 1, 2021
                                                               )   Time: 9:00 a.m.
                20             Defendants.                     )
                                                               )   Action filed: November 6, 2020
                21                                             )   Trial Date: None Set
                22      ///
                23      ///
                24      ///
                25

                26

                27

 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                -1-
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 2 of 28 Page ID #:575



                   1    Additional Counsel for Plaintiffs:
                   2    Joseph Tojarieh, Esq. (#265492)
                        STONEBROOK LAW
                   3    10250 Constellation Boulevard, Suite 100
                        Los Angeles, CA 90067
                   4    Tel: (310) 553-5533 / Fax: (310) 553-5536
                        Email: JFT@stonebrooklaw.com
                   5
                        Attorneys for Plaintiff ROBERT CANALES, on
                   6    behalf of himself and all others similarly situated
                   7    ///
                   8    ///
                   9    ///
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                               -2-
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                   MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 3 of 28 Page ID #:576



                   1                                             TABLE OF CONTENTS
                   2                                                                                                                             Page
                   3    I.    INTRODUCTION ......................................................................................... 1
                   4    II. FACTS                  .................................................................................................. 2
                   5    III. ANALYSIS .................................................................................................. 2
                   6          A. The TAC sufficiently alleges independent and
                   7                 derivative violations of Labor Code § 226. ......................................... 3
                   8                 1.     Third Cause of Action for Independent
                   9                        Wage Statement Violations ........................................................... 3
                10                          a.    Plaintiffs properly allege injury. .............................................. 3
                11                          b.    Plaintiffs properly allege that Defendant’s
                12                                violations were knowing and intentional. ................................ 7
                13                   2.     Fourth Cause of Action for Derivative
                14                          Wage Statement Violations ........................................................... 7
                15                          a.    As the law currently stands, rest period violations
                16                                support a Section 226 cause of action. .................................... 7
                17                          b.    Plaintiffs properly allege that Defendant’s
                18                                violations were intentional and caused injury ....................... 13
                19            B.     The TAC sufficiently alleges a claim for failure to
                20                   pay final wages. .................................................................................... 14
                21            C. The PAGA claim should not be dismissed. ....................................... 16
                22            D. The UCL claim should not be dismissed. .......................................... 16
                23            E.     Should the Court find any merit to Defendant’s
                24                   Motion, Plaintiffs should be freely granted
                25                   leave to amend...................................................................................... 18
                26      IV. CONCLUSION ............................................................................................ 18
                27

 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                    -i-
                                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                        MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 4 of 28 Page ID #:577



                   1                                        TABLE OF AUTHORITIES
                   2                                                                                                                Page
                   3    Cases
                   4
                        Ashcroft v. Iqbal,
                   5         556 U.S. 662 (2009)...................................................................................... 2
                   6
                        Barnhill v. Robert Saunders & Co.,
                   7         125 Cal.App.3d 1 (1981) ............................................................................ 15
                   8
                        Bates v. Leprino Foods Co.,
                   9          No. 220CV00700AWIBAM, 2020 WL 6392562
                10            (E.D. Cal. Nov. 2, 2020) ....................................................................... 11, 13

                11      Bell Atlantic Corp. v. Twombly,
                12            550 U.S. 544 (2007)...................................................................................... 2

                13      Bernstein v. Vocus, Inc.,
                14            No. 14-CV-01561-THE, 2014 WL 3673307
                              (N.D. Cal., July 23, 2014)........................................................................... 15
                15

                16      Betancourt v. OS Rest. Servs.,
                              471 P.3d 1000 (Cal. Aug. 19, 2020) ....................................................... 8, 10
                17

                18      Cabardo v. Patacsil,
                             248 F.Supp.3d 1002 (E.D. Cal. 2017) .......................................................... 7
                19
                20      Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co.,
                              20 Cal.4th 163 (1999) ................................................................................. 16
                21

                22      de Dios v. Gerard Roof Prod., LLC,
                              No. 518CV1163SJOFFMX, 2018 WL 6016952
                23            (C.D. Cal. Sept. 4, 2018) ........................................................................ 7, 13
                24
                        Duley v. Centerra Grp., LLC,
                25            No. 2:19-CV-08754-AB-JC, 2020 WL 6526371
                26            (C.D. Cal. June 18, 2020) ........................................................................... 15
                27      Eason v. Roman Catholic Bishop of San Diego,
 LAW OFFICES OF 28           414 F. Supp. 3d 1276 (S.D. Cal. 2019) ...................................................... 17
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                    - ii -
                                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                        MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 5 of 28 Page ID #:578



                   1                              TABLE OF AUTHORITIES - Continued
                   2                                                                                                             Page
                   3    Cases – Continued
                   4
                        Eminence Capital, LLC v. Aspeon, Inc.,
                   5         316 F.3d 1048 (9th Cir.2003) ..................................................................... 18
                   6
                        Fodera v. Equinox Holdings, Inc.,
                   7         No. 19-CV-05072-WHO, 2020 WL 3961985
                   8         (N.D. Cal. July 13, 2020).............................................................................. 6

                   9    Gafcon, Inc. v. Ponsor & Associates,
                10           98 Cal.App.4th 1388 (2002) ....................................................................... 17

                11      Garbyo v. Leonardo Bros.,
                12           No. 1:15-cv-01487-DAD-JLT, 2020 WL 2765661
                             (E.D. Cal. May 28, 2020) ........................................................................... 13
                13

                14      Ghazarian v. Magellan Health, Inc.,
                             53 Cal. App. 5th 171 (2020) ....................................................................... 17
                15

                16      Gomez v. Lincare, Inc.
                            (2009) 173 Cal.App.4th 508 ....................................................................... 16
                17

                18      Harper v. Charter Commc’ns, LLC,
                             No. 219CV00902WBSDMC, 2021 WL 603724
                19           (E.D. Cal. Feb. 16, 2021) ............................................................................ 13
                20
                        Howell v. Leprino Foods Co.,
                21           No. 1:18-CV-01404-AWI-BAM, 2021 WL 168291
                22           (E.D. Cal. Jan. 19, 2021) ............................................................................ 13
                23      In re Adobe Sys., Inc. Privacy Litig.,
                24             66 F. Supp. 3d 1197 (N.D. Cal. 2014)........................................................ 18
                25      Kahle v. Gonzales,
                26            474 F.3d 665 (9th Cir. 2007) ........................................................................ 3
                27      ///
 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                    - iii -
                                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                        MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 6 of 28 Page ID #:579



                   1                              TABLE OF AUTHORITIES - Continued
                   2                                                                                                              Page
                   3    Cases – Continued
                   4
                        Kazi v. PNC Bank, N.A.,
                   5          No. 18-CV-04810-JCS, 2021 WL 965372
                   6          (N.D. Cal. Mar. 15, 2021)..................................................................... 12, 16

                   7    Kirby v. Immoos Fire Prot., Inc.,
                   8          53 Cal.4th 1244 (2012) ........................................................................... 9, 10

                   9    Labriola v. Bank of America, Nat. Ass’n,
                10            2012 WL 1657191 (N.D. Cal., May 10, 2012, No. C 12-79 CW) ............. 17

                11      Maldonado v. Epsilon
                12           22 Cal.App.5th 1308 (2018) ................................................................. 10, 11

                13      Mitchell v. Corelogic, Inc.,
                14            No. SACV172274DOCDFMX, 2018 WL 6118444
                              (C.D. Cal. Aug. 7, 2018)............................................................................... 6
                15

                16      Morgan v. Rohr, Inc.,
                             No. 320CV00574GPCAHG, 2020 WL 3317202
                17           (S.D. Cal. June 18, 2020)............................................................................ 17
                18
                        Murphy v. Kenneth Cole Productions, Inc.,
                19           40 Cal.4th 1094 (2007) ........................................................................ passim
                20
                        Naranjo v. Spectrum Sec. Servs., Inc.,
                21           455 P.3d 704 (Jan. 2, 2020) ................................................................. passim
                22
                        Parsittie v. Schneider Logistics, Inc.,
                23            No. CV193981MWFAFMX, 2020 WL 2120003
                24            (C.D. Cal. Apr. 3, 2020) ............................................................................. 12
                25      Reinhardt v. Gemini Motor Transp.,
                26           879 F. Supp. 2d 1138 (E.D. Cal. 2012) ...................................................... 14
                27      ///
 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                    - iv -
                                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                        MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 7 of 28 Page ID #:580



                   1                              TABLE OF AUTHORITIES - Continued
                   2                                                                                                              Page
                   3    Cases – Continued
                   4
                        Reyes v. Sky Chefs, Inc.,
                   5          No. 20-CV-08590-LB, 2021 WL 308611
                   6          (N.D. Cal. Jan. 29, 2021) ............................................................................ 13

                   7    Sanchez v. New York & Co. Stores, Inc.,
                   8         No. 220CV02380RGKGJS, 2020 WL 5498066
                             (C.D. Cal. June 29, 2020) ........................................................................... 13
                   9

                10      Sanders v. Old Dominion Freight Line, Inc.,
                             No. CV 18-688 DSF (SHKX), 2018 WL 6321631
                11           (C.D. Cal. Sept. 13, 2018) ............................................................................ 7
                12
                        Santos v. TWC Admin. LLC,
                13            No. CV1304799MMMCWX, 2014 WL 12558009
                14            (C.D. Cal. Aug. 4, 2014)............................................................................... 5

                15      Sherman v. Schneider Nat’l Carriers, Inc.,
                16           No. CV 18-08609-AB (JCX), 2019 WL 3220585
                             (C.D. Cal. Mar. 6, 2019) ............................................................................. 10
                17

                18      Shwarz v. United States,
                             234 F.3d 428 (9th Cir. 2000) ........................................................................ 5
                19
                20      Soto v. Motel 6 Operating, L.P.
                              4 Cal.App.5th 385 (2016) ..................................................................... 11, 12
                21

                22      Swartz v. KPMG LLP,
                              476 F.3d 756 (9th Cir. 2007) ........................................................................ 2
                23

                24      Valiente v. Swift Transportation Co. of Arizona, LLC,
                              No. 219CV04217VAPKKX, 2020 WL 8812885
                25            (C.D. Cal. Apr. 24, 2020) ........................................................................... 13
                26
                        Varsam v. Lab Corp. of Am.,
                27           120 F. Supp. 3d 1173 (S.D. Cal. 2015) ...................................................... 15
 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                    -v-
                                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                        MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 8 of 28 Page ID #:581



                   1                                TABLE OF AUTHORITIES - Continued
                   2                                                                                                                    Page
                   3    Cases – Continued
                   4
                        Walsh v. Nev. Dep’t of Human Res.,
                   5         471 F.3d 1033 (9th Cir.2006) ..................................................................... 17
                   6
                        Yuckming Chiu v. Citrix Sys., Inc.,
                   7         No. SA CV 11-1121 DOC, 2011 WL 6018278
                   8         (C.D. Cal. Nov. 23, 2011)............................................................................. 6

                   9    Statutes/Rules
                10      Business & Professions Code section 17200 .................................................... 1, 16
                11      California Rules of Court, Rule 8.1115(e)(1) ....................................................... 10
                12      Federal Rules of Civil Procedure, rule 12(b)(6) ............................................. 1, 2, 5
                13      Federal Rules of Civil Procedure, Rule 15 ........................................................... 18
                14      Federal Rules of Civil Procedure, Rule 9 ............................................................... 7
                15      Labor Code § 203 .................................................................................. 8, 14, 15, 16
                16      Labor Code § 218.5 ................................................................................................. 9
                17      Labor Code § 226 ........................................................................................... passim
                18      Labor Code § 226.7 ........................................................................................ passim
                19      Labor Code § 2698 ............................................................................................ 1, 16
                20

                21      Other Authorities
                22      Phillips, et al., Rutter Group Prac. Guide
                23               Fed. Civ. Pro. Before Trial Ch. 12-B ........................................................... 3
                24

                25

                26

                27

 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                     - vi -
                                              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                         MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 9 of 28 Page ID #:582



                   1                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
                   2    I.    INTRODUCTION
                   3          Defendant Old Dominion Freight Line, Inc. has filed a Motion to Dismiss
                   4    and Strike Plaintiffs Tai Hang and Robert Canales’ Third Amended Complaint
                   5    (TAC) under Federal Rules of Civil Procedure, Rules 12(b)(6) and 12(f).
                   6    Defendant’s Motion must be denied on all counts.
                   7          First, Defendant’s arguments regarding Plaintiffs’ claims for inaccurate
                   8    wage statements are meritless. Plaintiffs’ claims allege facts supporting all required
                   9    elements. Although Defendant argues that unpaid rest period premiums do not
                10      support a claim for inaccurate wage statements, Defendant fails to address the most
                11      recent authorities in this ever-changing area of law.
                12            Second, Plaintiffs’ claim for failure to pay final wages stands with their rest
                13      period claims. Because Defendant failed to pay the premium wages required for
                14      Plaintiffs’ missed rest periods, Defendant likewise failed to pay all wages due upon
                15      employment separation.
                16            Third, Plaintiffs properly alleged a claim for civil penalties under the Private
                17      Attorneys General Act (PAGA), Labor Code § 2698, et seq. This claim is
                18      derivative of the substantive claims for rest periods, wage statements, and final
                19      wages, and, as such, the PAGA claim stands with those claims.
                20            Finally, Plaintiffs properly alleged a claim for relief under the Unfair
                21      Competition Law (UCL), Business & Professions Code section 17200, et seq.
                22      Because current California law holds that rest break premiums are wages, these
                23      unpaid premiums support a claim for restitution. Further, Plaintiffs are entitled to
                24      show that they could be re-hired and, therefore, could benefit from an injunction
                25      and/or declaratory relief. Accordingly, Defendant’s argument that Plaintiffs are not
                26      entitled to relief under the UCL is premature.
                27            In sum, Defendant’s motion must be denied.
 LAW OFFICES OF
 KEVIN T. BARNES
                28      ///
  1635 PONTIUS
    AVENUE,                                               -1-
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                   MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 10 of 28 Page ID #:583



                   1     II.    FACTS
                   2            Defendant employed Plaintiffs and all others similarly situated as hourly-
                   3     paid non-exempt employees. TAC ¶¶ 4, 6, 9.
                   4            Plaintiffs’ TAC alleges that Defendant failed to provide legal rest breaks to
                   5     Plaintiffs and the putative class members. TAC ¶¶ 34-45.
                   6            Plaintiffs’ TAC also alleges two claims for failure to provide accurate wage
                   7     statements. The TAC alleges that “Defendants did not and still do not furnish each
                   8     of the members of the Independent Wage Statement Class with accurate itemized
                   9     wage statements in writing, including but not limited not always including all
                10       applicable hourly rates for straight time, overtime 1.5 and overtime 2.0.” TAC ¶
                11       55. The TAC also alleges that Defendant derivatively failed to provide accurate
                12       wage statements because Defendant failed to pay premiums for rest period
                13       violations. TAC ¶¶ 64-75.
                14              Plaintiffs’ TAC also alleges derivative claims for waiting time penalties,
                15       civil penalties under PAGA, and for injunctive relief, an accounting, and other
                16       orders under the UCL. TAC ¶¶ 82-98.
                17       III.   ANALYSIS
                18              Rule 12(b)(6) (failure to state a claim) provides that a complaint must allege
                19       facts sufficient to “raise a right to relief above the speculative level.” Bell Atlantic
                20       Corp. v. Twombly, 550 U.S. 544, 555 (2007). The plaintiff must plead affirmative
                21       factual content that “allows the court to draw the reasonable inference that the
                22       defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662
                23       (2009). “In ruling on a 12(b)(6) motion, a court may generally consider only
                24       allegations contained in the pleadings, exhibits attached to the complaint, and
                25       matters properly subject to judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756,
                26       763 (9th Cir. 2007). In considering a motion to dismiss, the court accepts all of the
                27       allegations in the complaint as true and construes them in the light most favorable
 LAW OFFICES OF
 KEVIN T. BARNES
                28       to the plaintiff. Kahle v. Gonzales, 474 F.3d 665, 667 (9th Cir. 2007).
  1635 PONTIUS
    AVENUE,                                                 -2-
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 11 of 28 Page ID #:584



                   1           Rule 12(f) allows a party to move to strike from a pleading “any redundant,
                   2     immaterial, impertinent, or scandalous matter.” Fed.R.Civ.P. 12(f). “Motions to
                   3     strike are generally not granted unless it is clear that the matter to be stricken
                   4     could have no possible bearing on the subject matter of the litigation.” LeDuc v.
                   5     Ky. Cent. Life Ins. Co., 814 F.Supp. 820, 830 (N.D.Cal.1992). When ruling on a
                   6     motion to strike, the court must accept the nonmoving party's allegations as true
                   7     and liberally construe the attacked pleading in the light most favorable to the
                   8     nonmoving party. Multimedia Patent Trust v. Microsoft Corp., 525 F.Supp.2d
                   9     1200, 1207 (S.D.Cal. 2007). 1
                10             A. The TAC sufficiently alleges independent and derivative violations of
                11                 Labor Code § 226.
                12             The TAC alleges independent wage statement violations based on
                13       Defendant’s failure to include hourly rates of pay (Third Cause of Action, TAC ¶¶
                14       54-63), and derivative violations based on Defendant’s failure to pay rest period
                15       premiums, which resulted in inaccurate wage statements (Fourth Cause of Action,
                16       TAC ¶¶ 64-75).
                17             California Labor Code § 226(a) requires “an accurate itemized statement in
                18       writing” showing nine specific items. An employee who suffers an injury “as a
                19       result of a knowing and intentional failure by an employer to comply with
                20       subdivision (a) is entitled to recover” damages. Labor Code § 226(e). To establish
                21       liability under Labor Code § 226(e), an employee must demonstrate: (1) a failure
                22       to include in the wage statement one or more of the required items from Section
                23       226(a); (2) that failure was ‘knowing and intentional’; and (3) a resulting injury.
                24

                25       1
                          Defendant’s motion unfairly evades page number limits by cramming case
                26       citations into single-spaced footnotes. “Follow the rules regarding font size and
                27       page limits, and never try to avoid them by cramming material into single-spaced
                         footnotes.” Phillips, et al., Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial
 LAW OFFICES OF 28       Ch. 12-B.
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                 -3-
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 12 of 28 Page ID #:585



                   1               1. Third Cause of Action for Independent Wage Statement Violations
                   2                   a. Plaintiffs properly allege injury.
                   3            Plaintiffs’ claim for independent violations under Labor Code § 226 is based
                   4     on Defendant’s failure to “furnish each of the members of the Independent Wage
                   5     Statement Class with accurate itemized wage statements in writing, including but
                   6     not limited [to] not always including all applicable hourly rates for straight time,
                   7     overtime 1.5 and overtime 2.0 and/or the accurate hourly pay rates in effect during
                   8     the pay period.” TAC ¶ 55.
                   9            In the Court’s Order regarding the Second Amended Complaint, it found
                10       that the SAC did not “provide any factual details as to what information the wage
                11       statements contained.” Dkt. No. 17, 17:11. Accordingly, in the TAC, Plaintiffs
                12       allege that “neither Plaintiff TAI HANG nor Plaintiff ROBERT CANALES could
                13       ascertain whether they were being paid the proper rates because their wage
                14       statements did not list their applicable hourly rates. Instead, their wage statements
                15       listed only the hours at straight time, overtime, and double overtime, and the total
                16       paid, but either failed to list the rate paid, or listed an incorrect rate, in each
                17       category, making accurate mathematical deductions impossible.” TAC ¶ 58.
                18              Defendant argues that Plaintiffs “have failed to properly allege the requisite
                19       injury for seeking penalties under Section 226(e). But Defendant’s recitation of the
                20       injury standard under §226(e) is incomplete, and therefore misleading.
                21              Defendant states that “a cognizable injury only exists when it is impossible
                22       to ‘promptly and easily determine from the wage statement alone ... the amount of
                23       gross wages or net wages [actually] paid to the employee during the pay
                24       period…’” Dkt. No. 20, 5:9-11, emphasis in original. Egregiously, however,
                25       Defendant fails to recite the rest of the standard, which states that an employee is
                26       deemed to have suffered injury if he cannot determine “… any of the other
                27       information required to be provided on the itemized wage statement pursuant to
 LAW OFFICES OF
 KEVIN T. BARNES
                28       items (2) to (4), inclusive, (6), and (9) of subdivision (a).” Labor Code §
  1635 PONTIUS
    AVENUE,                                                 -4-
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 13 of 28 Page ID #:586



                   1     226(e)(2)(B)(i). This “other information” includes “all applicable hourly rates in
                   2     effect during the pay period and the corresponding number of hours worked at each
                   3     hourly rate by the employee…”. Labor Code § 226(a)(9).
                   4           Defendant then argues that Plaintiffs have failed to “allege that they or the
                   5     putative class members … were unable to determine from the wage statements
                   6     alone the amount of wages actually paid to them.” Dkt. No. 20, 5:16-18. But
                   7     Defendant fails to understand the basis of Plaintiffs’ claim. As explained in the
                   8     TAC, Plaintiffs could not determine whether they were being paid the correct
                   9     hourly rates. Plaintiffs do not allege that they were unable to determine the total
                10       amount of wages. Accordingly, Defendant’s argument and authorities are not on
                11       point and must be disregarded.
                12             Defendant goes on to argue that Plaintiffs “fail to plausibly suggest that the
                13       hourly rates that were allegedly missing from the wage statements could not be
                14       ascertained from the wage statement alone.” Dkt. No. 70, 6:10-12. To the contrary,
                15       Plaintiffs’ TAC expressly states that the missing and/or inaccurate information
                16       made “accurate mathematical deductions impossible.” TAC ¶ 58. Plaintiffs
                17       properly allege that their wage statements listed hours worked at straight time,
                18       overtime, and double time, and the total amount paid. But from this information, it
                19       is impossible to determine whether each hourly rate paid was correct.
                20             Further, Plaintiffs allege that sometimes their wage statements listed an
                21       hourly rate, but that such rate was incorrect, making the amounts impossible to
                22       reconcile. Santos v. TWC Admin. LLC, No. CV1304799MMMCWX, 2014 WL
                23       12558009, at *18 (C.D. Cal. Aug. 4, 2014) (“[C]ourts have found the injury
                24       requirement satisfied where employees must engage in mathematical calculations
                25       to determine whether incorrect information included in the wage statement has
                26       resulted in underpayment”). This is exactly the kind of injury that Labor Code §
                27       226 seeks to remedy.
 LAW OFFICES OF
 KEVIN T. BARNES
                28       ///
  1635 PONTIUS
    AVENUE,                                                -5-
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 14 of 28 Page ID #:587



                   1           Defendant also complains that Plaintiffs did not include their actual wage
                   2     statements in the complaint. Dkt. No. 20, 6:8-9, 7:7. “In reviewing a Rule 12(b)(6)
                   3     motion, a court must construe the complaint in the light most favorable to the
                   4     plaintiff and must accept all well-pleaded factual allegations as true.” Shwarz v.
                   5     United States, 234 F.3d 428, 435 (9th Cir. 2000). Plaintiffs need not support their
                   6     complaint with evidence. If Plaintiffs allege their wage statements lacked
                   7     information required by Labor Code § 226(a)(9) and they were therefore unable to
                   8     promptly and easily determine their hourly rates, the Court must accept those facts
                   9     as true without evidence thereof.
                10             Importantly, Defendant fails to acknowledge that, since a 2013 amendment,
                11       injury is presumed under Labor Code § 226(e)(2)(B). “Because [Plaintiffs] allege
                12       that information required by subdivision (e)(2)(B)(i) of section 226 was omitted
                13       from their wage statements, injury is presumed because they could not ‘promptly
                14       and easily determine’ that information ‘from the wage statement alone.’” Fodera v.
                15       Equinox Holdings, Inc., No. 19-CV-05072-WHO, 2020 WL 3961985, at *4 (N.D.
                16       Cal. July 13, 2020); see, e.g., Mitchell v. Corelogic, Inc., No.
                17       SACV172274DOCDFMX, 2018 WL 6118444, at *11 (C.D. Cal. Aug. 7, 2018)
                18       (“Plaintiffs allege that Defendants have failed to provide statutorily required
                19       information under § 226(a) subdivisions (1), (5), (6), and (9). … Therefore,
                20       Plaintiffs properly plead a claim for failure to provide itemized wage statements.”);
                21       see also Yuckming Chiu v. Citrix Sys., Inc., No. SA CV 11-1121 DOC, 2011 WL
                22       6018278, at *6 (C.D. Cal. Nov. 23, 2011) (prior to the 2013 amendment of § 226,
                23       stating that “[i]t is well established that failure to provide information that results
                24       in an employee's confusion over whether he has received all wages owed and
                25       forces an employee to make mathematical computations to analyze whether the
                26       wages paid in fact compensated him are sufficient injuries.”).
                27       ///
 LAW OFFICES OF
 KEVIN T. BARNES
                28       ///
  1635 PONTIUS
    AVENUE,                                                 -6-
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 15 of 28 Page ID #:588



                   1                  b. Plaintiffs properly allege that Defendant’s violations were
                   2                     knowing and intentional.
                   3           Defendant next argues that the TAC does not allege facts supporting the
                   4     “knowing and intentional” element of a Labor Code § 226 violation. To the
                   5     contrary, the TAC alleges: “The deficient wage statements were issued according
                   6     to Defendants’ policy and practice. Defendants were aware of the factual predicate
                   7     underlying the violations, i.e., Defendants knew that the wage statements of
                   8     Plaintiffs and the members of the Independent Wage Statement Class failed to
                   9     include all applicable hourly rates for straight time, overtime 1.5 and overtime 2.0
                10       and/or the accurate hourly pay rates in effect during the pay period. These failures
                11       were thus knowing and intentional and not due to an accident, clerical error, or
                12       inadvertent mistake.” TAC ¶ 56.
                13             Importantly, “knowledge, and other conditions of a person's mind may be
                14       alleged generally.” Fed. R. Civ. P. 9(b). For example, in another case against this
                15       same Defendant, this court held that, at the pleading stage, the plaintiffs’ “simple
                16       allegation that Defendant's failure was ‘knowing and intentional’ suffices to state a
                17       claim at this juncture. … In addition, Plaintiffs allege a regular practice by
                18       Defendant of failing to record and pay for time worked.” Sanders v. Old Dominion
                19       Freight Line, Inc., No. CV 18-688 DSF (SHKX), 2018 WL 6321631, at *3 (C.D.
                20       Cal. Sept. 13, 2018); see also de Dios v. Gerard Roof Prod., LLC, No.
                21       518CV1163SJOFFMX, 2018 WL 6016952, at *5 (C.D. Cal. Sept. 4, 2018)
                22       (collecting cases that hold that an allegation that a defendant knew that wage
                23       statements did not comply with § 226 was sufficient to oppose motion to dismiss).
                24             Where an employee’s wage statements are issued in accordance with an
                25       employer’s policy or regular practice, the violation was “knowing and intentional.”
                26       Cabardo v. Patacsil, 248 F.Supp.3d 1002, 1010 (E.D. Cal. 2017). Plaintiffs alleged
                27       that Defendant issued inaccurate wage statements according to its pattern and
 LAW OFFICES OF
 KEVIN T. BARNES
                28       practice. SAC ¶ 70. Accordingly, Plaintiffs have sufficiently alleged a knowing
  1635 PONTIUS
    AVENUE,                                                -7-
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 16 of 28 Page ID #:589



                   1     and intentional failure to issue accurate wage statements.
                   2           Accordingly, Defendant’s contention lacks merit.
                   3               2. Fourth Cause of Action for Derivative Wage Statement Violations
                   4           Plaintiffs’ Fourth Cause of Action for Derivative Wage Statement Violations
                   5     rests on Defendant’s failure to pay rest period premiums, and thus failed to include
                   6     such premiums on Plaintiffs’ wage statements.
                   7                  a. As the law currently stands, rest period violations support a
                   8                     Section 226 cause of action.
                   9           First, Defendant argues that rest period premiums under Labor Code § 226.7
                10       do not support a violation of § 226.2 Egregiously, Defendant does not address that
                11       this exact question is currently pending in front of the California Supreme Court.
                12       Naranjo v. Spectrum Sec. Servs., Inc., 455 P.3d 704 (Jan. 2, 2020); Betancourt v.
                13       OS Rest. Servs., 471 P.3d 1000 (Cal. Aug. 19, 2020) (granting review and
                14       deferring further action pending a decision in Naranjo). The Supreme Court’s
                15       website explicitly states that Naranjo will address the following question: “Does a
                16       violation of Labor Code section 226.7, which requires payment of premium wages
                17       for meal and rest period violations, give rise to claims under Labor Code sections
                18       203 and 226 when the employer does not include the premium wages in the
                19       employee's wage statements but does include the wages earned for meal breaks?” 3
                20             Instead of noting that the exact issue raised by Defendant is in front of the
                21       California Supreme Court, Defendant spends over five pages of its brief dancing
                22       around and reframing the issue, only to finally cite Naranjo in its very last citation.
                23       ///
                24

                25
                         2
                           Curiously, Defendant makes this same argument in three separate sections. Dkt.
                         No. 20, 9:8-10:25 and 13:7-17:12
                26       3
                           Available at
                27       https://appellatecases.courtinfo.ca.gov/search/case/mainCaseScreen.cfm?dist=0&d
                         oc_id=2302546&doc_no=S258966&request_token=NiIwLSEmTkw2WyBNSCNd
 LAW OFFICES OF 28       WEpJQEQ0UDxTJiBeIzxSUCAgCg%3D%3D
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                                -8-
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 17 of 28 Page ID #:590



                   1           Naranjo is fully briefed and as such, a definitive answer to the question of
                   2     whether Plaintiffs’ claim for failure to authorize and permit rest periods supports a
                   3     claim under Section 226 is forthcoming. Accordingly, there is no basis on which to
                   4     dismiss this claim at this time.
                   5           As the law currently stands, rest period premiums are considered “wages”
                   6     under § 226. The California Supreme Court, in its 2007 decision in Murphy, held
                   7     that payments for missed breaks should be considered wages, rather than a penalty,
                   8     in the context of determining the applicable statute of limitations. Murphy v.
                   9     Kenneth Cole Productions, Inc., 40 Cal.4th 1094, 1110 (2007) (“payment for
                10       missed meal and rest periods [was] enacted as a premium wage to compensate
                11       employees”). Relying on the premise that “statutes regulating conditions of
                12       employment are to be liberally construed with an eye to protecting employees,”
                13       Murphy made three important conclusions: (1) “Section 226.7’s ‘additional hour of
                14       pay’ constitutes wages” as the Legislature intended section 226.7 to “compensate
                15       employees for their injuries”; (2) The premium wages function identically to
                16       overtime premiums (“a payment owed pursuant to section 226.7 is akin to an
                17       employee's immediate entitlement to payment of wages or for overtime”); and (3)
                18       “Under the amended version of section 226.7, an employee is entitled to the
                19       additional hour of pay immediately upon being forced to miss a rest or meal
                20       period.” Id. at 1102, 1108, 1111. These conclusions from Murphy establish that
                21       regardless of whether the claim under section 226.7 is characterized as one for
                22       non-payment of wages or something else, the remedy provided is unequivocally a
                23       “wage.”
                24             Five years later, in Kirby v. Immoos Fire Protection, the California Supreme
                25       Court was presented with the related question of whether an action to recover
                26       payments for missed meal breaks should be considered one “brought for the
                27       nonpayment of wages” under Labor Code section 218.5’s fee-shifting provisions.
 LAW OFFICES OF
 KEVIN T. BARNES
                28       Kirby v. Immoos Fire Prot., Inc., 53 Cal.4th 1244 (2012). In Kirby, an employer
  1635 PONTIUS
    AVENUE,                                                -9-
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 18 of 28 Page ID #:591



                   1     sought to recover attorneys’ fees from employees who had unsuccessfully litigated
                   2     a claim for missed meal period payments under section 226.7, under the attorney
                   3     fee shifting provisions in section 218.5. Section 218.5 awards attorneys’ fees to a
                   4     prevailing party in “any action brought for the nonpayment of wages.” The Kirby
                   5     court affirmed Murphy’s holding that a missed meal period payment was a “wage”
                   6     for purposes of the statute of limitations. Id. at 1256. It held only that an action to
                   7     recover payments under section 226.7 was not one “brought for,” i.e., brought “on
                   8     account of,” nonpayment of wages. Id.
                   9           Kirby did not abrogate Murphy. The payment required by section 226.7
                10       remained a wage for all the reasons stated in Murphy, which directly examined the
                11       nature of the premium and termed it a “wage” rather than a “penalty.” The
                12       distinction made in Kirby was narrowly limited to the relief at issue there, in the
                13       two-way fee shifting statute. Kirby, 53 Cal.4th at 1256. In other words, Murphy
                14       addressed the characterization of the damages provided by section 226.7 as wages
                15       while Kirby addressed the characterization of the substantive violation of section
                16       226.7 claim itself.
                17             Contravening Murphy, two California appellate decisions later held that
                18       unpaid rest break premiums under § 226.7 are penalties and do not entitle
                19       employees to pursue the derivative penalties under § 226(a). Naranjo v. Spectrum
                20       Security Services, Inc., 40 Cal. App. 5th 444, 474 (2019); Betancourt v. OS Rest.
                21       Servs., LLC, 49 Cal. App. 5th 240, 248 (2020). However, the California Supreme
                22       Court granted review of both these decisions, which means neither is precedential.
                23       Cal. R. Ct. 8.1115(e)(1).
                24             Defendant’s entire discussion of this issue is irrelevant. Defendant relies on
                25       Sherman v. Schneider Nat'l Carriers, Inc., No. CV 18-08609-AB (JCX), 2019 WL
                26       3220585, at *1 (C.D. Cal. Mar. 6, 2019), which in turn relied on Maldonado v.
                27       Epsilon, 22 Cal.App.5th 1308 (2018), to argue that rest period violations cannot, as
 LAW OFFICES OF
 KEVIN T. BARNES
                28       a matter of law, support a claim for inaccurate wage statements. To the contrary,
  1635 PONTIUS
    AVENUE,                                                 - 10 -
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 19 of 28 Page ID #:592



                   1     Maldonado did not hold as such.
                   2           In Maldonado, the plaintiffs sought damages for inaccurate wage statements
                   3     based on the defendant’s failure to pay overtime. Maldonado, 22 Cal.App.5th at
                   4     1324. “The evidence introduced at trial on this point, however, was virtually
                   5     nonexistent. … There was no testimony by any of the class members as to damages
                   6     arising from the wage statements.” Id.
                   7           On appeal, the Maldonado court held that the plaintiff’s allegations did not
                   8     give rise to the inference of injury under section 226(e)(2)(B). Because the plaintiff
                   9     had not alleged or proven that her wage statements inaccurately reported her hours
                10       worked, the trial court had improperly awarded damages under that section, which
                11       deems the employee to have suffered an injury if certain conditions are met. Id. at
                12       1335-36.
                13             Accordingly, the Maldonado court did not hold (as Defendants assert) that a
                14       claim for failure to pay meal or rest period premiums cannot support a section 226
                15       claim. Rather, that case merely held that if a section 226 claim is predicated on a
                16       failure to report wages instead of a failure to accurately list hours, the plaintiff
                17       must demonstrate that he suffered injury. Here, Plaintiffs have alleged that they
                18       suffered injury as a result of Defendant’s inaccurate wage statements. TAC ¶¶ 70-
                19       72. “Maldonado did not foreclose claims of this kind—it did precisely the opposite
                20       by signaling such claims are amongst those that can survive on a presumption of
                21       injury.” Bates v. Leprino Foods Co., No. 220CV00700AWIBAM, 2020 WL
                22       6392562, at *7 (E.D. Cal. Nov. 2, 2020). As such, Maldonado is inapplicable here.
                23             Defendant next relies on Soto v. Motel 6 Operating, L.P. 4 Cal.App.5th 385,
                24       390–391 (2016), which is also readily distinguishable. In Soto, the plaintiff argued
                25       that section 226 “requires the monetary amount of earned vacation pay to be listed
                26       on each itemized wage statement.” Id. Soto held that section 226(a) “does not
                27       identify accrued paid vacation as one of these categories” of information that must
 LAW OFFICES OF
 KEVIN T. BARNES
                28       be included on wage statements. Id.
  1635 PONTIUS
    AVENUE,                                                 - 11 -
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 20 of 28 Page ID #:593



                   1           Soto further held that unused vacation pay does not qualify as “wages
                   2     earned,” because an employee’s vested rights to vacation wages “do not ripen and
                   3     become an entitlement to receive the monetary value of the benefit as wages until
                   4     the separation date.” Id. at 392, emphasis in original. The court concluded, “If an
                   5     employer is not required to compensate an employee for unused vacation in a
                   6     particular paycheck, there is no statutory duty to identify the monetary amount of
                   7     the accrued vacation balance.” Id. at 393.
                   8           Soto is not applicable here because it did not deal with the question of
                   9     whether missed break premiums are wages under section 226. Defendant argues
                10       that section 226 does not list missed break premiums as a required item. The
                11       difference, though, between vacation pay and break premiums is that controlling
                12       California Supreme Court precedent (Murphy) held that break premiums are
                13       earned wages, and earned wages are explicitly included in the items required by
                14       section 226. No authority holds that accrued vacation time constitutes “wages,”
                15       and, as such, Soto correctly held that such time need not be included under section
                16       226. Accordingly, Soto is not helpful to the analysis.
                17             Defendant cites only one single case that was issued after review was
                18       granted in Naranjo. Parsittie v. Schneider Logistics, Inc., No.
                19       CV193981MWFAFMX, 2020 WL 2120003, at *8 (C.D. Cal. Apr. 3, 2020)
                20       (holding that allowing a claim for inaccurate wage statements based on failure to
                21       pay rest period premiums would result in “double recovery”). Notably, that single
                22       case also fails to address Naranjo. More importantly, it was recently reversed in
                23       part by the Ninth Circuit. That court affirmed the dismissal of the Section 226
                24       claim, but on the basis that the plaintiff “failed to plead that [the defendant’s]
                25       failure to provide accurate wage statements was knowing and intentional.”
                26       Parsittie v. Schneider Logistics, Inc., No. 20-55470, 2021 WL 2365978, at *2 (9th
                27       Cir. June 9, 2021). In other words, Defendant has failed to present a single
 LAW OFFICES OF
 KEVIN T. BARNES
                28       authority that would support the dismissal of Plaintiffs’ derivative Section 226
  1635 PONTIUS
    AVENUE,                                                 - 12 -
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 21 of 28 Page ID #:594



                   1     claim on the basis that a failure to authorize and permit compliant rest periods does
                   2     not support a claim for inaccurate wage statements.
                   3           In contrast to Defendant’s antiquated authorities, since the California
                   4     Supreme Court’s grant of review in Naranjo, most district courts have held that
                   5     unpaid break premiums can support a wage statement claim. Kazi v. PNC Bank,
                   6     N.A., No. 18-CV-04810-JCS, 2021 WL 965372, at *22 (N.D. Cal. Mar. 15, 2021)
                   7     “Under Murphy, premiums owed under section 226.7 are wages. This Court
                   8     therefore concludes that the California Supreme Court will reverse Naranjo’s
                   9     holding to the contrary, and declines to grant PNC summary judgment on any
                10       claims based on that decision.”); Bates v. Leprino Foods Co., No. 2:20-CV-00700-
                11       AWI-BAM, 2020 WL 6392562, at *5 (E.D. Cal. Nov. 2, 2020); Howell v. Leprino
                12       Foods Co., No. 1:18-CV-01404-AWI-BAM, 2021 WL 168291, at *4 (E.D. Cal.
                13       Jan. 19, 2021); Harper v. Charter Commc'ns, LLC, No. 219CV00902WBSDMC,
                14       2021 WL 603724, at *18 (E.D. Cal. Feb. 16, 2021).
                15             Only two district court cases have held that unpaid premiums do not support
                16       derivative claims. Garbyo v. Leonardo Bros., No. 1:15-cv-01487-DAD-JLT, 2020
                17       WL 2765661, at *7–8 (E.D. Cal. May 28, 2020) (recommending dismissal of wage
                18       statement claim that was derivative of the rest period claim based on the Naranjo
                19       court’s reasoning); Sanchez v. New York & Co. Stores, Inc., No.
                20       220CV02380RGKGJS, 2020 WL 5498066, at *3 (C.D. Cal. June 29, 2020).
                21             Finally, two courts have stayed derivative claims pending the California
                22       Supreme Court’s decision in Naranjo. Valiente v. Swift Transportation Co. of
                23       Arizona, LLC, No. 219CV04217VAPKKX, 2020 WL 8812885, at *3 (C.D. Cal.
                24       Apr. 24, 2020); Reyes v. Sky Chefs, Inc., No. 20-CV-08590-LB, 2021 WL 308611,
                25       at *1 fn.3 (N.D. Cal. Jan. 29, 2021).
                26             This Court should follow the weight of authority and deny Defendant’s
                27       motion to dismiss the fourth cause of action.
 LAW OFFICES OF
 KEVIN T. BARNES
                28       ///
  1635 PONTIUS
    AVENUE,                                                - 13 -
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 22 of 28 Page ID #:595



                   1                  b. Plaintiffs properly allege that Defendant’s violations were
                   2                       knowing and intentional and caused injury.
                   3           Just as with the third cause of action, Defendant argues that the fourth cause
                   4     of action does not properly allege that Defendant’s conduct was knowing and
                   5     intentional and that it caused injury. To the contrary, the TAC alleges both
                   6     elements under Section 226.
                   7           First, as addressed in full above, an allegation that a defendant knew that
                   8     wage statements did not comply with section 226 is sufficient to withstand a
                   9     motion to dismiss. de Dios v. Gerard Roof Prod., LLC, 2018 WL 6016952, at *5.
                10       Here, the TAC alleges, “The deficient wage statements were issued according to
                11       Defendants’ policy and practice. Defendants were aware of the factual predicate
                12       underlying the violations, i.e., Defendants knew that it was not paying rest period
                13       premiums that were owed and that, derivatively, the wage statements of Plaintiffs
                14       and the members of the Derivative Wage Statement Class failed to include (1)
                15       gross wages earned, (2) total hours worked by the employee, (3) all deductions, (4)
                16       net wages earned and/or (5) all applicable hourly rates in effect during each
                17       respective pay period and the corresponding number of hours worked at each
                18       hourly rate. These failures were thus knowing and intentional and not due to an
                19       accident, clerical error, or inadvertent mistake.” TAC ¶ 69. These allegations
                20       amply fulfill the pleading requirements for the “knowing and intentional” element
                21       of Section 226.
                22             Second, the TAC amply alleges that Defendant caused Plaintiffs’ injury. The
                23       TAC alleges that Plaintiffs “could not and cannot promptly and easily ascertain
                24       requisite information because Defendants failed to keep accurate records of the rest
                25       period premiums earned,” were confused “over whether they received all wages
                26       owed them by Defendants,” experienced “difficulty and expense of attempting to
                27       reconstruct time and pay records,” were “forced to engage in mathematical
 LAW OFFICES OF
 KEVIN T. BARNES
                28       computations to analyze whether Defendants’ wages in fact compensated for all
  1635 PONTIUS
    AVENUE,                                                - 14 -
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 23 of 28 Page ID #:596



                   1     hours worked,” and lacked the information necessary to challenge Defendant’s
                   2     practices. TAC ¶¶ 71-72. “Courts have indicated that an injury under § 226 may be
                   3     shown through … employee confusion over whether they received all wages owed
                   4     them, difficulty and expense involved in reconstructing pay records, and forcing
                   5     employees to make mathematical computations to analyze whether the wages paid
                   6     in fact compensated them for all hours worked.” Reinhardt v. Gemini Motor
                   7     Transp., 879 F. Supp. 2d 1138, 1142 (E.D. Cal. 2012). Accordingly, the TAC
                   8     properly alleges that Plaintiffs suffered injury.
                   9           B. The TAC sufficiently alleges a claim for failure to pay final wages.
                10             To state a claim for waiting time penalties under Labor Code § 203, a
                11       plaintiff must allege that her employer willfully failed to pay all wages she was
                12       entitled to at the time her employment ended. See Bernstein v. Vocus, Inc., No. 14-
                13       CV-01561-THE, 2014 WL 3673307, at *5 (N.D. Cal., July 23, 2014).
                14             Defendant argues that Plaintiffs fail to allege facts supporting their Fifth
                15       Cause of Action for failure to pay final wages in violation of Labor Code § 203. To
                16       the contrary, Plaintiffs allege specifics of their employment separations, that
                17       Defendant failed to pay them unpaid break premiums, and that the wages remained
                18       unpaid for up to 30 days after their employment separation. TAC ¶¶ 6, 9, 77, 79.
                19             Defendant also argues that the TAC fails to allege sufficient facts of
                20       willfulness. However, as used in section 203, “‘willful’ merely means that the
                21       employer intentionally failed or refused to perform an act which was required to be
                22       done.” Barnhill v. Robert Saunders & Co., 125 Cal.App.3d 1, 8 (1981). “Courts
                23       have found that an allegation of deliberately implementing a policy ‘of not paying
                24       owed wages’ is sufficient to satisfy the willful requirement of [Section] 203.”
                25       Varsam v. Lab Corp. of Am., 120 F. Supp. 3d 1173, 1179 (S.D. Cal. 2015)
                26       (citations omitted). Here, the TAC alleges that Defendant’s policy of denying
                27       compliant rest periods - and failing to pay rest period premiums for noncompliant
 LAW OFFICES OF
 KEVIN T. BARNES
                28       breaks - was intentional. TAC ¶¶ 39-43. Thus, this willful policy of not paying
  1635 PONTIUS
    AVENUE,                                                 - 15 -
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 24 of 28 Page ID #:597



                   1     wages owed resulted in an intentional failure to pay Plaintiffs their final wages
                   2     under Defendant’s “consistent and uniform policy.” TAC ¶¶ 78-80.
                   3           Accordingly, Plaintiffs have sufficiently pleaded the elements of a claim
                   4     under Labor Code § 203. Duley v. Centerra Grp., LLC, No. 2:19-CV-08754-AB-
                   5     JC, 2020 WL 6526371, at *2 (C.D. Cal. June 18, 2020) (holding a claim under §
                   6     203 is sufficiently pleaded “by alleging that [Defendant] deliberately implemented
                   7     a companywide policy of not paying overtime[;] that he and some of the Putative
                   8     Class members were discharged or quit ... and have failed to receive the overtime
                   9     wages due to them.”)
                10             Defendant also repeats its argument that unpaid break premiums are not
                11       wages and, as such, do not support a claim under Labor Code § 203. Misleadingly,
                12       Defendant quotes the California Court of Appeal decision that is currently under
                13       review by the California Supreme Court, in bold and italic print, yet fails to note
                14       the subsequent history or that this decision is not likely to stand. See Kazi v. PNC
                15       Bank, N.A., No. 18-CV-04810-JCS, 2021 WL 965372, at *22 (N.D. Cal. Mar. 15,
                16       2021) (“There are compelling reasons to believe the California Supreme Court will
                17       reverse Naranjo, because its holding that premiums under section 226.7 are not
                18       ‘wages’ directly conflicts with the California Supreme Court’s decision in
                19       Murphy.”) As Plaintiffs address above in full in the context of Labor Code § 226,
                20       current California law (as well as a recent majority of district courts) hold that rest
                21       period premiums are wages, and thus support a claim under Labor Code § 203.
                22             C. The PAGA claim should not be dismissed.
                23             Plaintiffs’ Sixth Cause of Action is for civil penalties under PAGA, Labor
                24       Code section 2698, et seq. This claim is derivative of Plaintiffs’ first five causes of
                25       action. Accordingly, this cause of action states a claim because Plaintiffs’ claims
                26       for rest period violations, inaccurate wage statements, and waiting time penalties
                27       state claims. Gomez v. Lincare, Inc. (2009) 173 Cal.App.4th 508, 524-25 (holding
 LAW OFFICES OF
 KEVIN T. BARNES
                28       that derivative claims stand or fall with the underlying predicate claim).
  1635 PONTIUS
    AVENUE,                                                - 16 -
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 25 of 28 Page ID #:598



                   1     Defendant’s motion to dismiss this claim must be denied.
                   2           D. The UCL claim should not be dismissed.
                   3           Under the Unfair Competition Law (“UCL”), “a practice is prohibited as
                   4     ‘unfair’ or ‘deceptive’ even if it is not ‘unlawful’ or vice versa.” Cel-Tech
                   5     Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal.4th 163, 180
                   6     (1999) (internal quotes omitted).
                   7           First, Defendant argues that the UCL claim fails to the extent it is derivative
                   8     of the claims under Sections 203 and 226, addressed above. “Virtually any law can
                   9     serve as the predicate for a Business & Professions Code § 17200 action; …
                10       [Business and Professions Code s]ection 17200 ‘borrows’ violations of other laws
                11       and treats them as unlawful practices independently actionable under section
                12       17200 et seq.” Gafcon, Inc. v. Ponsor & Associates, 98 Cal.App.4th 1388, 1425
                13       n.15 (2002). Here, Plaintiffs’ first five causes of action for various Labor Code
                14       violations serve as the predicate for the UCL claim. Accordingly, the UCL cause of
                15       action stands with these claims.
                16             Second, regarding restitution, Defendant argues that penalties are not
                17       covered by the UCL. However, as addressed in full above, the question of whether
                18       unpaid break premiums are wages is currently before the California Supreme
                19       Court. Courts have found that recovery of break premiums can be properly
                20       considered under the UCL. See Eason v. Roman Catholic Bishop of San Diego,
                21       414 F. Supp. 3d 1276, 1283 (S.D. Cal. 2019); Morgan v. Rohr, Inc., No.
                22       320CV00574GPCAHG, 2020 WL 3317202, at *3 (S.D. Cal. June 18, 2020).
                23             Likewise, Defendant contends that, as former employees, Plaintiffs do not
                24       have standing to pray for injunctive or declaratory relief. However, this argument
                25       is premature as Plaintiffs are entitled to show that they could be re-hired and,
                26       therefore, could benefit from prospective relief. Labriola v. Bank of America, Nat.
                27       Ass'n, 2012 WL 1657191, at *7 (N.D. Cal., May 10, 2012, No. C 12-79 CW)
 LAW OFFICES OF
 KEVIN T. BARNES
                28       (“where a plaintiff may return to work for his former employer, he may benefit
  1635 PONTIUS
    AVENUE,                                                - 17 -
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                    MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 26 of 28 Page ID #:599



                   1     from an injunction changing its employment practices, and therefore has
                   2     standing”), citing Walsh v. Nev. Dep't of Human Res., 471 F.3d 1033, 1037 (9th
                   3     Cir.2006).
                   4           Further, Plaintiffs must be allowed to conduct discovery regarding whether
                   5     Defendant has changed its rest break policy. If this policy is found to be unlawful,
                   6     and Defendant has not ceased controlling employees’ rest periods, damages may
                   7     be inadequate, as they would not protect employees from future wrongful denials
                   8     of legal rest periods. See Ghazarian v. Magellan Health, Inc., 53 Cal. App. 5th 171
                   9     (2020) (holding injunction can be awarded when there is no evidence that the
                10       defendant’s unlawful policies have changed).
                11             Finally, Defendant argues that Plaintiffs cannot pray for declaratory relief
                12       because, Defendant contends, Plaintiffs seek only to redress past wrongs. To the
                13       contrary, Plaintiffs seek a declaration that Defendant’s ongoing practices are
                14       unlawful under the UCL. See In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d
                15       1197, 1222 (N.D. Cal. 2014) (refusing to dismiss declaratory relief claim when
                16       plaintiffs “seek a declaration clarifying [defendant's] ongoing contractual
                17       obligation to provide reasonable security” (emphasis in original)). Accordingly,
                18       this claim for relief should also stand.
                19             In sum, Defendant’s motion to dismiss Plaintiffs’ UCL claim must be
                20       denied.
                21             E. Should the Court find any merit to Defendant’s Motion, Plaintiffs
                22                 should be freely granted leave to amend.
                23             Rule 15 of the Federal Rules of Civil Procedure mandates that leave to
                24       amend “be freely given when justice so requires.” Fed.R.Civ.P. 15(a). “This policy
                25       is to be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc.,
                26       316 F.3d 1048, 1051 (9th Cir.2003).
                27             Thus, should the Court be inclined to dismiss any of Plaintiffs’ claim,
 LAW OFFICES OF
 KEVIN T. BARNES
                28       Plaintiffs respectfully request leave to amend.
  1635 PONTIUS
    AVENUE,                                                 - 18 -
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 27 of 28 Page ID #:600



                   1     IV.   CONCLUSION
                   2           For all the foregoing reasons, Plaintiffs respectfully request that the Court
                   3     deny Defendant’s Motion to Dismiss Plaintiffs’ TAC.
                   4     Dated: September 10, 2021              LAW OFFICES OF KEVIN T. BARNES
                   5
                                                                By:   /s/ Gregg Lander
                   6                                                  Kevin T. Barnes, Esq.
                   7
                                                                      Gregg Lander, Esq.
                                                                      Attorneys for Plaintiffs
                   8

                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

 LAW OFFICES OF 28
 KEVIN T. BARNES
  1635 PONTIUS
    AVENUE,                                               - 19 -
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614
TEL.: (323) 549-9100
FAX: (323) 549-0101                   MOTION TO DISMISS THIRD AMENDED COMPLAINT
     Case 5:21-cv-00287-JWH-KK Document 21 Filed 09/10/21 Page 28 of 28 Page ID #:601



 1                                   PROOF OF SERVICE
 2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3           I, the undersigned, am over the age of 18 years and not a party to this action.
       My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
 4     90025-3361, which is located in Los Angeles County, where the service herein
       occurred.
 5
            On the date of execution hereof, I caused to be served the following attached
 6     document/s:
 7         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO
       DISMISS SECOND AMENDED COMPLAINT
 8
             on the interested parties in this action, addressed as follows:
 9
        Attorneys for Defendant:                 Attorney for Plaintiff Tai Hang:
10
        Matthew C. Kane, Esq.                    Raphael A. Katri, Esq.
11      Amy E. Beverlin, Esq.                    LAW OFFICES OF
        Kerri H. Sakaue, Esq.                    RAPHAEL A. KATRI
12      MCGUIRE WOODS LLPth                      8549 Wilshire Boulevard, Suite 200
        1800 Century Park East, 8 Floor          Beverly Hills, CA 90211-3104
13      Los Angeles, CA 90067                    Tel.: (310) 940-2034
        Tel.: (310) 315-8200                     Fax: (310) 733-5644
14      Fax: (310) 315-8210                      Email: RKatri@socallaborlawyers.com
        Email: MKane@mcguirewoods.com
15                                               Attorney for Plaintiff Robert Canales:
16                                               Joseph Tojarieh, Esq.
                                                 STONEBROOK LAW
17                                               10250 Constellation Boulevard, Suite 100
                                                 Los Angeles, CA 90067
18                                               Tel: (310) 553-5533
                                                 Fax: (310) 553-5536
19                                               Email: JFT@stonebrooklaw.com
20           using the following service method:
21        X VIA ELECTRONIC SERVICE: The above documents were
       electronically filed with the Clerk of the Court using the CM/ECF system, which
22     sent notification of such filing to the above interested parties.
23     I DECLARE under penalty of perjury that the foregoing is true and correct.
24     Executed on September 10, 2021, at Los Angeles, California.
25                                                   /s/ Gregg Lander
                                                     Gregg Lander
26

27

28

                                             -1-
                                       PROOF OF SERVICE
